Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Claims 1, 13, 19 allowable. The restriction requirement set forth in the Office action mailed on 10/5/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Claims 4-9, 15-17 is withdrawn.  Claims 4-9, 15-17 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

	


Allowable Subject Matter

Claims 1, 3-21 allowed.
With respect to claims 1, 3-12 the allowability resides in the overall structure of the device as recited in independent claims 1, 13, 19 and at least in part because of claimed limitations 
an outer body in which a pin through-hole is formed, the outer body being provided with an opening, and a space being formed inside the outer body; 
a cover from which a pin passing through the pin through-hole protrudes and in which a protrusion is formed at one side of the pin; 
a stopper disposed at an outer circumference of the pin; 
an interface module disposed in the opening, the interface module comprising a display, and 
an inner frame disposed in the space; 
wherein the inner frame connects a periphery of the opening and supports the outer body, 
wherein the inner frame is fastened to the outer body by a fastening member
With respect to claims 13-18 the allowability resides in the overall structure of the device as recited in independent claim 13 and at least in part because of claimed limitations 
an outer body in which a pin through-hole is formed, the outer body being provided with an opening, and a space being formed inside the outer body; 
a cover from which a pin passing through the pin through-hole protrudes and in which a protrusion is formed at an outer circumference of the pin; 
a stopper disposed to move along the outer circumference of the pin between the protrusion and the outer body; 
an interface module disposed in the opening, the interface module comprising a display; and 
an inner frame disposed in the space; 
wherein the inner frame connects a periphery of the opening and supports the outer body;
wherein the inner frame is fastened to the outer body by a fastening member

With respect to claims 19-21 the allowability resides in the overall structure of the device as recited in independent claim 19 and at least in part because of claimed limitations 

an outer body in which a pin through-hole is formed, the outer body being provided with an opening, and a space being formed inside the outer body; 
a cover from which a pin passing through the pin through-hole protrudes and in which a protrusion is formed at an outer circumference of the pin, the cover covering the cable terminal;
a stopper disposed to move along the outer circumference of the pin between the protrusion and an inner surface of the outer body; 
an interface module disposed in the opening, the interface module comprising a display, and 
an inner frame disposed in the space, 
wherein the inner frame connects a periphery of the opening and supports the outer body, 
wherein the inner frame is fastened to the outer body by a fastening member
The aforementioned limitations in combination with all remaining limitations of claims 1, 13, 19 are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
None of the cited references teach nor suggest the above noted limitations of claims 1, 13, 19 in combination with the remaining limitations.
Regarding claim 1, Grout (US 20180271604 A1) teaches a robot comprising:
an outer body (410, fig 4f) in which a pin through-hole (hole of 410 which 440 fits through) is formed;
a cover (420) from which a pin (440) passing through the pin through-hole (hole of 410 which 440 fits through) protrudes and in which a protrusion (portion of 440, see annotated fig 4f below) is formed at one side of the pin; and
a stopper (450) disposed at an outer circumference of the pin (fig 4f),
wherein the stopper comprises:
a protrusion contact surface (inner portion of 450) on which the protrusion is contacted and caught (fig 4f); and
an outer body contact surface (portion of 450 that contacts hole of 410) that is contacted and caught by a periphery of the pin through-hole (hole of 410 which 440 fits through) in the outer body (fig 4f).


    PNG
    media_image1.png
    476
    777
    media_image1.png
    Greyscale


However Grout fails to teach the above noted limitations and it would not have been obvious to modify Grout to teach a display in an opening of the outer body.

Guan (US 20180241915 A1) teaches an outer body (11, fig 7) in which a pin through-hole (111) is formed, the outer body being provided with an opening (edges of 11, fig 5), and a space being formed inside the outer body (space within 11, fig 5); 
a cover (14, fig 5) from which a pin (15) passing through the pin through-hole (fig 8) protrudes and in which a protrusion (151) is formed at one side of the pin (fig 8); 
a stopper (13 and 142, figs 5, 8) disposed at an outer circumference of the pin; 
an interface module (12) disposed in the opening, 
wherein the stopper comprises: 
a protrusion contact surface (portion that contacts 151, fig 8) on which the protrusion is contacted and caught; and 


However Guan fails to teach:
an interface module disposed in the opening, the interface module comprising a display; 
that the inner frame is fastened to the outer body by a fastening member;
an outer body contact surface that is contacted and caught by a periphery of the pin through-hole in the outer body

Regarding the limitation:
the inner frame is fastened to the outer body by a fastening member 
Although Guan ([0042] indicates that ‘Each of the supporting plates 122 is provided with mounting holes corresponding to the threaded holes. As such, the end faces of the ball core adjustment shaft 13 can be connected to the supporting plates 122 by bolts’), however element 13 is not equivalent to the claimed outer body.

These are not obvious differences.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                            
/ROCKSHANA D CHOWDHURY/             Primary Examiner, Art Unit 2841